Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 15,
2014




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00930-CV


                         AMELIA V. KELLY, Appellant

                                        V.

     MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellees

                     On Appeal from the 122nd District Court
                            Galveston County, Texas
                       Trial Court Cause No. 13-CV-0167


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 13, 2013. On July 2,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

      Panel consists of Justices Boyce, Busby and Wise.